Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Kenneth Salen on 14 June 2022.

The application has been amended as follows: in the claims, please cancel claims 5-7.

Election/Restrictions
Claim 1 is allowable.  Claim 12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I and II, as set forth in the Office action mailed on 25 September 2020, is hereby withdrawn, and claim 12 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 1 is allowable.  Claim 4, previously withdrawn from consideration as a result of a species election, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election between Species B1) and Species B2), as set forth in the Office action mailed on 25 September 2020, is hereby withdrawn, and claim 4 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 3, 4, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  As amended, claim 1 overcomes the most pertinent prior art of record, which is deemed to be the combination of references relied upon in the Non-Final Office Action dated 17 February 2022.  Specifically, while the combination of references teaches reinforcing parts having an “I”-shaped cross-section, the combination of references does not teach reinforcing parts each having a cross-section orthogonal to their longitudinal direction, wherein the cross-sections each having essentially constant width and thickness along their longitudinal dimension.  Further, given that the usage of reinforcements having “I”-shaped cross-section is part of the inventive concept of the primary reference WO 2017/141936 A1, any proposed modification away from an “I”-shaped cross-section would not be obvious, for such a modification would change the principle of operation of this reference.  Examiner further notes that “having essentially constant width and thickness” is deemed definite, in view of the specification as filed and the prosecution history.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to reinforced panels, in particular those used in vehicles.

Concluding Remarks 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781